Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1, 14, 16 and 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. Therefore this Office Action is non-final.

Allowable Subject Matter
Claims 5 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US 20190306530 A1 to Fan et al. discloses the information for signaling a connection between the plurality of viewpoints and information indicating a position of each of the viewpoints as per the rejection of claim 1. However, Fan fails to disclose the further limitations of claim 5 particularly wherein the metadata includes information on the ROI, the ROI being a region for one object included a 360-degree video for the first viewpoint and a 360-degree video for the second viewpoint, the information on the ROI is periodically updated, and the rendered 
US 20180199042 A1 to Wang et al. discloses wherein the metadata includes information on the ROI, but fails to explicitly disclose the ROI being a region for one object included a 360-degree video for the first viewpoint and a 360-degree video for the second viewpoint, the information on the ROI is periodically updated, and the rendered ROI is updated based on the information on the updated ROI, and the metadata includes flag information indicating whether the information on the ROI is periodically updated.  
Therefore the prior art of record does not disclose all the limitations of claim 5 by a single reference of by a combination of references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 14-15 and 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190306530 A1 to Fan et al. (hereinafter ‘Fan’).

Regarding claim 1, Fan discloses A method for processing 360-degree video data, the method comprising: 
receiving 360-degree video data including a plurality of pictures for a plurality of viewpoints and metadata, wherein a viewpoint represents an omnidirectional media corresponding to a position in a three-dimensional space (see claim 1: receiving media data recorded at a plurality of viewpoints; also para [0014]-[0016]: the video includes viewports of  360 degree video; para [0098]-[0103]: “a URI that is associated with a sphere region and that is directed to a link to a 360-degree panoramic video at another viewpoint is defined by using the field hotspot_uri”; also para [0172]-[0177]: “the viewpoint identification information may indicate a viewpoint ID or a viewpoint number”); 
decoding the plurality of pictures (para [0131]-[0133] and 304, 305 of fig. 4: client-side decoding); 
rendering the decoded plurality of pictures based on the metadata (para [0134]-[0135] and 306 of fig. 4: displaying video), 
wherein: 
the metadata includes information for a connection between the plurality of viewpoints and information indicating a position of each of the viewpoints in the three- dimensional space, the information for connection between the plurality of viewpoints includes information related to the number of viewpoints for the connection and identifiers for identifying a connected viewpoint (para [0098]-[0103]: “a URI that is associated with a sphere region and that is directed to a link to a 360-degree panoramic video at another viewpoint is defined by using the field 
the information for connection between the plurality of viewpoints includes information indicating a viewport after viewpoint switching (para [0170]-[0177]: The client presents, to a user, viewpoint numbers corresponding to different viewpoint_id values, wherein the metadata information further includes viewpoint position information, and the viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system. Therefore, the information for connecting viewpoints is pre-generated).  

Regarding claim 3, Fan discloses the method of claim 1, wherein the information for a connection between the plurality of viewpoints further includes information for viewport of a specific viewpoint of the plurality of viewpoints (para [0048]-[0053]: the metadata information further includes recommended viewport information).  

Regarding claim 4, Fan discloses the method of claim 1, wherein the information for connection between the plurality of viewpoints further includes changed region information indicating a changed region for initiating a change to another viewpoint, the changed region information includes region type information indicating a type of the changed region (para [0039]-[0049]: when the viewpoint position may change, the viewpoint position information is carried in a timed metadata track; and para [0084]-[0085]: metadata includes, shape_type: describes a shape type of a sphere region, and dynamic range flag).  



Regarding claim 15, the apparatus of claim 15 is rejected along the same rationale as the method of claim 3.

Regarding claim 21, Fan discloses the method of claim 1, wherein the information indicating the position of each view point in the three-dimensional space includes information indicating an x-coordinate of the position, information indicating a y-coordinate of the position, and information indicating a z-coordinate of the position (para [0211], [0216]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Fan.

Regarding claim 16, Fan discloses an apparatus for transmitting 360-degree video data, the apparatus comprising: 
an acquirer configured to acquire a plurality of pictures for a plurality of viewpoints, wherein a viewpoint represents an omnidirectional media corresponding to a position in a three-dimensional space (see claim 1: receiving media data recorded at a plurality of viewpoints; also para [0014]-[0016]: the video includes viewports of  360 degree video; para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed. Therefore it is implicit, or at least obvious, that the server can perform acquiring the viewpoint image data in order support functions of the client receiver); 
an encoder configured to encode plurality of pictures (para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed. Therefore it is implicit, or at least obvious, that the server can include an encoder for encoding the viewpoint image data in order support functions of the client receiver);
a transmitter configured to transmit the encoded plurality of pictures and metadata (para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed. Therefore it is 
wherein the metadata includes information for connection between the plurality of viewpoints, the information for connection between the plurality of viewpoints includes information related to the number of the viewpoints for the connection and identifiers for identifying a connected viewpoint (para [0098]-[0103]: “a URI that is associated with a sphere region and that is directed to a link to a 360-degree panoramic video at another viewpoint is defined by using the field hotspot_uri”; also para [0172]-[0177]: “the viewpoint identification information may indicate a viewpoint ID or a viewpoint number”), and 
the information for connection between the plurality of viewpoints includes information indicating a viewport after viewpoint switching (para [0170]-[0177]: The client presents, to a user, viewpoint numbers corresponding to different viewpoint_id values, wherein the metadata information further includes viewpoint position information, and the viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system. Therefore, the information for connecting viewpoints is pre-generated).

Regarding claim 17, the additional features of the apparatus of claim 17 are rejected along the same rationale as the method of claim 3.

Regarding claims 19-20, the method of claims 19-20 are rejected along the same rationale as the apparatus of claims 16-17, respectively.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484